This is a motion to affirm on certificate. It shows that the term of the district court of Reeves county convened on the 19th day of November, 1915, and adjourned on the 29th day of December, 1915; that a judgment was entered in the cause in favor of appellee on the 16th day of December, 1915, for $2,572.41, and motion for new trial was overruled December 28, 1915, and appellant gave notice of appeal; that the appeal bond was filed January 18, 1916. The transcript was not filed in this court within 90 days, as provided by article 1608, Vernon's Sayles' Statutes of Texas, and, in accordance with article 1610 of said statutes, appellee moves this court to affirm.
The motion is granted, and cause affirmed.